Citation Nr: 0916881	
Decision Date: 05/06/09    Archive Date: 05/12/09

DOCKET NO.  06-16 986	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
right knee condition, including as secondary to his service-
connected left knee condition.  

2.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for a 
back condition, including as secondary to his service-
connected left knee condition.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Nicole Klassen, Associate Counsel

INTRODUCTION

The Veteran served on active duty from May 1953 to April 
1955. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2005 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied the above claims. 

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

Before addressing the merits of the claims on appeal, the 
Board finds that additional development is required as the 
Veteran has not been provided with notice that complies with 
the Veterans Claims Assistance Act of 2000 (VCAA), as 
contemplated by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the Court 
clarified VA's duty to notify in the context of claims to 
reopen. With respect to such claims, VA must both notify a 
claimant of the evidence and information that is necessary to 
reopen the claim and the evidence and information that is 
necessary to establish entitlement to the underlying claim 
for the benefit that is being sought.  To satisfy this 
requirement, the Secretary is required to look at the bases 
for the denial in the prior decision and to provide the 
claimant with a notice letter that describes what evidence 
would be necessary to substantiate those elements required to 
establish service connection that were found insufficient in 
the previous denial.

The Veteran's claim of service connection for a right knee 
condition was denied by a Board decision in November 1982, 
and unappealed RO decisions in November 1994 and December 
1998.  The appellant subsequently filed a claim to reopen in 
September 2004.  The January 2005 notice letter sent to the 
Veteran provided him with the incorrect date of the last 
final denial, citing the November 1982 Board decision.  As 
such, on remand, the RO must send the appellant a new VCAA 
letter notifying him of the correct date of the last final 
denial of his claim (i.e., the December 1998 rating decision) 
and the underlying bases of this decision.  See Kent v. 
Nicholson, 20 Vet.App. 1, 12-13 (2006).  

Similarly, the Veteran's claim of service connection for a 
back condition was denied by a Board decision in November 
1982 and an unappealed RO decision in November 1994.  The 
appellant subsequently filed a claim to reopen in September 
2004.  The January 2005 notice letter sent to the Veteran 
provided him with the incorrect date of the last final 
denial, citing the November 1982 Board decision.  As such, on 
remand, the RO must send the appellant a new VCAA letter 
notifying him of the correct date of the last final denial of 
his claim (i.e., the November 1994 rating decision) and the 
underlying bases of this decision.  See Kent v. Nicholson, 20 
Vet.App. 1, 12-13 (2006).  

Additionally, the Veteran has reported that he has been 
receiving ongoing medical treatment for his right knee and 
back conditions at the VA Medical Center (VAMC) in 
Shreveport, Louisiana, since 1998.  All relevant records 
should be obtained on remand.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  In regard to the Veteran's right knee 
claim, provide him with VCAA notice that 
complies with the Court's decision in Kent 
v. Nicholson, 20 Vet. App. 1 (2006), 
specifying the basis for the previous 
denial in December 1998, the evidence and 
information that is necessary to reopen 
the claim, and the evidence and 
information that is necessary to establish 
entitlement to the underlying claim for 
the benefit that is being sought.  

2.  In regard to the Veteran's back claim, 
provide him with VCAA notice that complies 
with the Court's decision in Kent v. 
Nicholson, 20 Vet. App. 1 (2006), 
specifying the basis for the previous 
denial in November 1994, the evidence and 
information that is necessary to reopen 
the claim, and the evidence and 
information that is necessary to establish 
entitlement to the underlying claim for 
the benefit that is being sought.  

3.  Make arrangements to obtain a complete 
copy of the Veteran's treatment records 
for a right knee condition and back 
condition from the Shreveport, Louisiana 
VAMC, dated from 1998 forward.

4.  Finally, readjudicate the Veteran's 
claims on appeal.  If the claims remain 
denied, provide the Veteran and his 
representative with a supplemental 
statement of the case and allow an 
appropriate time for response.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims remanded by the Board of Veterans' 
Appeals or by the United States Court of Appeals for Veterans 
Claims for additional development or other appropriate action 
must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 
5109B, 7112 (West Supp. 2008).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).



